PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Norris et al.
Application No. 15/694,343
Filed: 1 Sep 2017
For: Stirling Cycle Machine

:
:
:	DECISION ON PETITION
:
:



This decision is in response to the renewed petitions, filed April 29, 2021, under 37 CFR 1.137(a) to revive the above-identified application and under 37 CFR 1.182 to correct the applicant of the above-identified application.

DECISION UNDER 37 CFR 1.137(a)

The application became abandoned November 20, 2019 for failure to timely submit the issue fee in response to the Notice of Allowance and Issue Fee Due (Notice) issued August 19, 2019 and for failure to timely submit properly executed oaths or inventor oaths/declarations on or before issue fee payment. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was issued December 3, 2019. A petition to revive was filed March 16, 2020 and dismissed June 22, 2020. A renewed petition to revive was filed December 28, 2020 and dismissed February 5, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (1) set forth above. The issue fee payment was submitted March 16, 2020. Declarations for inventors Norris and Langenfeld in compliance with 37 CFR 1.63 were submitted March 16, 2020. A properly executed oath or declaration or substitute statement in compliance with 37 CFR 1.64 was not submitted with respect inventor Winkler.



On December 28, 2020, a renewed petition to revive was filed along with a substitute statement and updated application data sheet. The updated application data sheet attempted to change the applicant pursuant to 37 CFR 1.46(c)(2) from DEKA Products Limited Partnership to New Power Concepts LLC. The request was filed pursuant to 37 CFR 1.46(c)(2) and did not comply with 37 CFR 3.73(c). Accordingly, the petition was dismissed February 5, 2021 upon which petitioner was directed to the provisions of MPEP 605.01 and 37 CFR 1.182.

The instant petition to revive is accompanied by a petition under 37 CFR 1.182. The substitute statement, which is not signed by applicant named on filing, cannot be entered at this time in view of the request to change of applicant, as discussed further herein.

In view thereof, the petition under 37 CFR 1.137(a) is DISMISSED.

Any request for further consideration of this decision under 37 CFR 1.137 must be accompanied by a request to withdraw from issue pursuant to 37 CFR 1.313, a request for continued examination pursuant to 37 CFR 1.114, and an executed oath or declaration or substitute statement for inventor Winkler. Petitioner is reminded that the previously submitted substitute statements cannot be retroactively applied.

DECISION UNDER 37 CFR 1.182

Petitioner asserts that the application as-filed “erroneously” identified DEKA Products Limited Partnership as the applicant in the Application Data Sheet. Thus, petitioner asserts, the proper applicant is in fact the New Power Concepts LLC. Applicant is not seeking to remove or to add an applicant, but is instead seeking to correct the error in identifying the applicant. As DEKA Products Limited Partnership was never the applicant, petitioner cannot comply with the requirements of 37 CFR 1.46(c)(2) and 37 CFR 3.73(c).

Instead, the removal of such errantly designated applicant requires the instant petition under 37 CFR 1.182, the petition fee set forth at 37 CFR 1.17(f), and an updated application data sheet in compliance with 37 CFR 1.76(c) amending the applicant data.

However, the issue fee was previously submitted March 16, 2020. In view thereof, entry of the updated ADS attempts to correct the name of the applicant is not permitted as a matter of right. Applicant is reminded that amendments submitted post-allowance are not permitted. As the issue fee has been paid, correction of the applicant in this instance requires withdrawal from issue pursuant to 37 CFR 1.313 and a request for continued examination pursuant to 37 CFR 1.114. 

do not reflect the recordation of an assignment from inventor Winkler to New Power Concepts LLC. Petitioner is reminded that pursuant to 37 CFR 1.46(b)(1), “[i]f the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application.”

Accordingly, the petition under 37 CFR 1.182 is DISMISSED.

Request for reconsideration of this decision under 37 CFR 1.182 must be accompanied by a petition to withdraw from issue and a request for continued examination.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions